ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that she knowingly neglected legal matters, failed to communicate with clients, failed to refund unearned fees, and failed to return client files. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Melanie Smith Daley, also known as Melanie S. Smith, Louisiana Bar Roll number 27888, be suspended from the practice of law for a period of two years, retroactive to September 28, 2011, the date of her interim suspension. It is further ordered that respondent shall make full restitution to all former clients.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.